DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications of communications filed on 10/14/2020 in which claims 9, 11 – 15, 17 – 20, 22, 24 – 26 are presented for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Janaki Davda (57320) on 3/09/2021.
The application has been amended as follows: 

9.	(Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor of a computer of a plurality of computers to perform operations for:	
generating

obtaining a first batch of documents from a database using the combined filter expression;
sending, by a first process control thread, the first batch of documents to the first application, wherein the first application further selects a subset of the first batch of documents based on the first filter expression; [[and]]
by the first process control thread, the first batch of documents to the second application, wherein the second application further selects another subset of the first batch of documents based on the second filter expression; and
obtaining a second batch of documents from the database using another combined filter expression, wherein a second process control thread sends the second batch of documents to one or more other applications.    
15. 	(Currently Amended) A computer of a plurality of computers, comprising:
	one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and
	program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to perform operations for:		
generating a combined filter expression that combines a first filter expression of a first application and a second filter expression of a second application;

obtaining a first batch of documents from a database using the combined filter expression;
sending, by a first process control thread, the first batch of documents to the first application, wherein the first application further selects a subset of the first batch of documents based on the first filter expression; [[and]]
in response to the first application completing processing of the selected subset, sending, by the first process control thread, the first batch of documents to the second application, wherein the second application further selects another subset of the first batch of documents based on the second filter expression; and
obtaining a second batch of documents from the database using another combined filter expression, wherein a second process control thread sends the second batch of documents to one or more other applications.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record doesn’t adequately teach or suggest the limitations in the independent claims.  Although references could be found to teach distributing documents, it wouldn’t have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include process control threads to send separate batches of documents to the applications in different instances as shown in fig. 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pandian et al. US 20150207623 A1 teaches a batch mode which disables access to files so that I/O applications are unable to access files in paragraph [0021].
Hawes et al. US 20150066800 A1 teaches batch loading and monitoring of documents (see title).
User's Manual for the Examiners Automated Search Tool (EAST) 2.1, May 5, 2016, Pages 6-48 and 6-49 teaches combining saved searches to filter documents.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152